DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 02/04/2020 and 04/07/2021, have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 46 and 47]  The term "low friction" in claims 46 and 47 is a relative term which renders the claims indefinite.  The term "low friction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-32, 37, 43, and 46-48, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan et al. (USPN 5,582,165).
[Claims 29, 37, and 48]  Bryan teaches a vascular access device (figure 17, item 40) comprising: 
a proximal orifice (figure 16, item 43a); 
a distal orifice (figure 17, distal exit of item 55); and 
an elongated catheter body (figure 17, items 44/55/56) defining 

a distal portion (figure 17, items 55/56) defining a distal end (figure 17, item 55) and a distal lumen (figure 17, lumen of item 55) in communication with the distal orifice (figure 17, distal exit of item 55); 
the proximal lumen (figure 16, lumen of item 42) and distal lumen (figure 17, lumen of item 55) configured to receive a catheter (dialysis catheter) (figures 16 and 17, item 41) (the examiner notes that the catheter is not a positively recited claim element) through the proximal orifice (figure 16, item 43a) and extending at least partially through the proximal lumen (figure 16, lumen of item 42) and distal lumen (figure 17, lumen of item 55); 
the proximal end (figure 16, item 43) configured to be connected to (via item 46) the catheter (figures 16 and 17, item 41); 
the proximal portion (figure 16, items 42/43/44) comprising a compressible section (figure 17, item 42), comprising a pleated material (figure 17), to allow the proximal orifice (figure 16, item 43a) to be axially displaceable toward the distal portion (figure 17, items 55/56) from a first position (figure 16) to a second position (figure 17), causing a distal end of the catheter (figures 16 and 17, item 41) to extend beyond the distal orifice (figure 17, distal exit of item 55) when the proximal orifice (figure 16, item 43a) is in the second position (figure 17).
[Claims 30-32]  Bryan teaches the limitations of claim 29, upon which claims 30-32 depend.  In addition, Bryan discloses the compressible section (figure 17, item 42) 
[Claim 43]  Bryan teaches the limitations of claim 29, upon which claim 43 depends.  Bryan further discloses a cap (figure 17, item 46), the proximal end (figure 16, item 43) configured to be connected to the catheter (figures 16 and 17, item 41) via the cap (figure 17, item 46).
[Claims 46 and 47]  Bryan teaches the limitations of claim 29, upon which claims 46 and 47 depend.  Bryan also discloses a low friction hydrophilic coated surface. (Bryan teaches the flexible member is made from polyethylene; column 5, lines 12-16.  The examiner further notes the specification of the instant application indicates polyethylene as a possible material.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (USPN 5,582,165), in view of Helm, Jr. (PGPub 2011/0106014).
[Claim 33]  Bryan teaches the limitations of claim 29, upon which claim 33 depends.  Bryan does not specifically disclose the membrane is an antimicrobial membrane.
However, Helm, Jr. teaches an access device comprising a compressible sheath (figure 5, item 14) formed of an antimicrobial material (paragraphs [0009], [0013], [0017], [0102], [0112]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the compressible section taught by Bryan, to include antimicrobial properties, as taught by Helm, Jr., in order to provide increased control and safety by allowing for a means by which sterility might be maintained.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (USPN 5,582,165), in view of Gaissert (PGPub 2008/0125750).
[Claims 34 and 35]  Bryan teaches the limitations of claim 29, upon which claims 34 and 35 depend.  Bryan does not specifically disclose the air permeable membrane is covered by a membrane protective cover.
However, Gaissert teaches a catheter access device comprising a flexible membrane (figure 6, item 102) which has a protective cover (figure 6, item 142), the protective cover configured to be removed to allow the proximal orifice to move from the first position to the second position (“The film 142 can have perforations so that it can easily be torn open”) (paragraph [0031]).
.

Claim 36 is are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (USPN 5,582,165), in view of Maginot et al. (PGPub 2005/0059925).
[Claim 36]  Bryan teaches the limitations of claim 29, upon which claim 36 depends.  Bryan does not specifically disclose the compressible section comprising a spring.
However, Maginot teaches an access device (figure 30, item 900) comprising an elongated catheter body (figure 30, item 902) with a proximal portion having a compressible section (figure 30, items 907/909), wherein the compressible section comprises a spring (figures 30 and 31, item 909; paragraph [0217]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the compressible section taught by Bryan, to have utilized a spring, as taught by Maginot, in order to provide increased functionality and control, by allowing for a means by which axial displacement of the proximal and distal portion might be automatic.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (USPN 5,582,165), in view of Schock et al. (USPN 6,537,254).
[Claim 39]  Bryan teaches the limitations of claim 29, upon which claim 39 depends.  Bryan does not specifically disclose a valve proximate the distal orifice.
However, Schock teaches a catheter access device comprising an elongated body (figure 1, items 18/24) which includes a valve (figure 1, item 19) proximate the distal orifice (figure 1), the valve configured to allow passage of the catheter (figure 1, item 10) (again, for the purposes of claim 39, the examiner notes the “catheter” is only functionally recited and not a positively claimed element) through the valve such that the catheter may extend through the valve and out of the distal orifice (figure 1), the valve further configured to prevent the flow of blood into the distal lumen when the catheter is not extended through the valve (column 2, lines 45-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Bryan, to have included a valve proximate the distal orifice in the elongate body, as taught by Schock, in order to provide increased functionality, control, and safety, by allowing for a means by which exposure to fluids might be prevented.

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (USPN 5,582,165), in view of Schock et al. (USPN 6,537,254), in further view of Stout et al. (USPN 8,679,063).
[Claim 40]  Bryan and Schock teach the limitations of claim 39, upon which claim 40 depends.  Bryan and Schock do not specifically disclose the valve includes a plurality of leaflets.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the valve taught by Bryan and Schock, to include a leaflet valve, as taught by Stout, since such valves are well-known within the art and would be considered a recognized functional equivalent.  
[Claim 41]  Bryan and Schock teach the limitations of claim 39, upon which claim 41 depends.  Bryan and Schock do not specifically disclose the valve comprises a dome shape.
However, Stout teaches a catheter access device (figure 10, item 300) comprising a valve (figure 10, item 356) proximate a distal orifice (figure 10), wherein the valve comprises a dome shape (figure 11d, item 394; column 16, lines 11-19).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the valve taught by Bryan and Schock, to include a domed shaped valve, as taught by Stout, since such valves are well-known within the art and would be considered a recognized functional equivalent.
[Claim 42]  Bryan and Schock teach the limitations of claim 39, upon which claim 42 depends.  Bryan and Schock do not specifically disclose the valve is covered with a coating comprising a lubricious coating.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the valve taught by Bryan and Schock, to have included a lubricious coating, as taught by Stout, in order to provide increased functionality, safety, and control, by allowing for a means by which unwanted leakage or tearing might be prevented (Stout; column 14, lines 55-63).

Allowable Subject Matter
Claims 38, 44, and 45, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/12/2021